                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



TJRHODES,                                            )
                                                     )
                       Plaintiff,                    )                          6:16-cv-01502-JO
                                                     )
        v.                                           )                   OPINION AND ORDER
                                                     )
COUNTY OF MARION, et al.,                            )
                                                     )
                      Defendants                     )
                                                     )

JONES, District Judge:

       PlaintiffTJ Rhodes, acting prose, brought this civil rights action under 42 U.S.C. § 1983

against Marion County Fire District #1 (MCFD) and its employees Te1Ty Riley, Jakob Beutler, and

Aaron Iwaniw (collectively "the MCFD defendants") and the Marion County Sheriffs Office

(MCSO) and its employees Sheriff Jason Myers and Deputy Jonathon Gadberry (collectively "the

MCSO defendants"). Rhodes alleges defendants violated his rights by assaulting and refusing him

medical treatment when they responded to a 911 call from his girlfriend reporting he was

experiencing chest pain. The matter is before the comt on defendants' motions for summaty

judgment [# 44, # 53]. For the following reasons, the motions are granted as to all defendants.




-1-    OPINION AND ORDER
                                         BACKGROUND

        The following factual background is undisputed. On December 23, 2014, Rhodes and his

girlfriend Cynthia Brown visited Izzy's restaurant. When they left, plaintiff experienced chest pain

and he told Ms. Brown he thought he was having a stroke or a hemi attack. On numerous previous

occasions, Rhodes had experienced similar symptoms and had been transported by ambulance for

emergency treatment. Ms. Brown called 911 and rep01ied that Rhodes was experiencing chest pain

and that she and Rhodes were intoxicated.

        MCFD personnel, including defendants Beutler and Iwaniw, responded to the call. Ms.

Brown led the MCFD responders into Rhodes's residence and again told them that Rhodes was

intoxicated and experiencing chest pains. The MCFD responders found Rhodes unresponsive in a

fetal position with his shirt pulled over his head. When they attempted to obtain information from

Rhodes, he exhibited signs of impaired decision making capacity and alcohol intoxication and

appem·ed to be in urgent need of medical care.

        Rhodes did not cooperate when the MCFD responders tried to obtain information from him

about his condition. He leaped to his feet, yelled angrily at them and shoved defendant Iwaniw.

Rhodes then charged at them, swinging his fists. He struck defendant Beutler several times in the

head. Defendants Beutler and Iwaniw restrained Rhodes on the floor to protect themselves, but

Rhodes bit Beutler on the forearm and spat in their faces. Defendant Beutler pushed Rhodes's head

away to avoid further spitting. While restrained, Rhodes remained agitated, yelling threats and racial

expletives at the MCFD responders. Rhodes punched Beutler in the side of the head. Ms. Brown

then repo1ied that Rhodes had hit and threatened her before the MCFD responders arrived and that

she feared fmiher violence against her if Rhodes were released.


-2-    OPINION AND ORDER
        Meanwhile, defendant Deputy Gadberry anived to help the MCFD responders control

Rhodes so that he could be treated. Defendant Gadberry knew that the MCFD responders had been

dispatched to assist an intoxicated male who was experiencing chest pains. Gadberry smelled a

strong odor of alcohol coming from Rhodes. Rhodes was agitated and continued to scream curses

and threats at the MCFD responders tiying to assist him. Defendant Gadbeny placed Rhodes in

handcuffs and told him he was being detained while Gadbeny investigated the incident.

        While defendant Gadberry escorted Rhodes to a patrol vehicle, Rhodes tried to pull away

several times and yelled profanities, racial expletives and threats at Gadbeny. Defendants Bentler

and Iwaniw attempted to complete their medical assessment while Rhodes was sitting in the patrol

vehicle, but Rhodes continued to be uncooperative and scream at them. When defendant Iwaniw

attempted to place an EKG lead on Rhodes's chest, Rhodes tried to bite Iwaniw's hand. Defendant

Gadbeny then grasped Rhodes's chin and pushed it up to prevent him from biting Iwaniw.

Ultimately, Rhodes prevented Iwaniw and Beutler from properly assessing his possible medical

issues. Defendant Gadberry then transported Rhodes to the Marion County Jail.

        Based on the events described, Rhodes was charged with Assault 3, Aggravated Harassment,

and Attempted Assault 3. On June 7, 2015, Rhodes entered a guilty plea to Assault 3 and

Aggravated Harassment, both Class C felonies. In doing so, Rhodes confessed that, on December

23, 2014, he had caused physical injury to a medical service provider acting in the course of his

duties and had propelled saliva on a public safety officer acting in his official capacity. Based on

the guilty plea, Rhodes was convicted and is now serving a sentence of incarceration at Santiam

Correctional Institution.




-3-    OPINION AND ORDER
                                      LEGAL STANDARD

        The district court should grant summary judgment ifthere are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). If the

moving party shows that there are no genuine issues of material fact, the non-moving party must go

beyond the pleadings and designate facts showing an issue for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986). A scintilla of evidence, or evidence that is merely colorable or not

significantly probative, does not present a genuine issue of material fact. United Steelworkers of

America v. Phelps Dodge, 865 F.2d 1539, 1542 (9th Cir. 1989). Reasonable doubts as to the

existence of a material factual issue are resolved against the moving party and inferences drawn from

facts are viewed in the light most favorable to the non-moving party. T. W. Elec. Serv. v. Pac. Elec.

Contractors, 809 F.2d 626, 630-31 (9th Cir. 1987).

                                          DISCUSSION

       In his first amended complaint, Rhodes brought eight claims alleging violations of his rights

under the Fourth, Fifth, Eighth, and Fourteenth Amendments, as well as claims of negligence and

assault and battery under state law. Of these, three claims relate to all defendants, one relates only

to the MCFD defendants, and four relate only to the MCSO defendants.

       I.      MCFD defendants

       Rhodes alleges the MCFD defendants violated his constitutional rights by subjecting him to

excessive force, false imprisonment, cruel and unusual punishment, and failure to provide

appropriate medical care. These claims are barred by the doctrine of Heck v. Humphrey, 512 U.S.

477 (1994). Rhodes entered a plea petition in which he confessed the factual basis that supported

his conviction of Assault 3 and Aggravated Harassment. The aggressive assaultive behavior that


-4-    OPINION AND ORDER
formed the basis of Rhodes's felony convictions is inextricably intertwined with the MCFD

defendants' defensive actions and futile attempts to provide medical care. These are the actions that

Rhodes alleges violated his rights and form the basis ofhis claims under Section 1983. Accordingly,

Rhodes's Section 1983 claims are barred and the MCFD defendants are entitled to judgment.

Alternatively and in addition, each ofRhodes's claims against the MCFD defendants fails for the

following reasons.

       Rhodes alleges the MCFD defendants violated his Fourth Amendment right to be free from

excessive force. Rhodes's guilty plea and the undisputed facts establish that Beutler and Iwaniw

acted defensively while reasonably and objectively fearing for their safety and that of Rhodes. They

reasonably and objectively believed Rhodes required urgent medical care and appropriately

attempted to help him.     Their use of force in attempting to restrain and treat Rhodes was

propo1iionate to the risks posed by his aggressive assaultive behavior. Accordingly, Rhodes failed

to state a constitutional claim of excessive force. Graham v. Connor, 490 U.S. 386, 396 (1989);

Scott v. Henrich, 39 F.3d 912, 914 (9'h Cir. 1994).

       Similarly, Rhodes failed to state a claim for violation of his Fourth Amendment right to be

free from unreasonable seizure. He alleges the MCFD defendants falsely imprisoned him while

attempting to give him medical treatment. These defendants did not restrain Rhodes for law

enforcement purposes to interfere with his liberty. Their actions were objectively reasonable

attempts to provide him with apparently necessary urgent medical care in response to a 911

emergency call. Accordingly, they did not unreasonably seize Rhodes in violation of the Fourth

Amendment.




-5-    OPINION AND ORDER
         Rhodes failed to state a claim for violation of his Fifth Amendment rights because none of

the MCFD defendants are federal actors. Lee v. City of Los Angeles, 250 F.3d 668, 687 (9'h Cir.

2001).

         Rhodes failed to state a claim for cruel and unusual punishment under the Eighth Amendment

because the alleged actions of the MCFD defendants were not punishment following a conviction

and sentence. The Eighth Amendment prohibition of cruel and unusual punishment applies to

treatment of a convict after a formal adjudication of guilt. Graham v. Conner, 490 U.S. at 393 &

n. 6; Lee, 250 F.3d at 686.

         Rhodes makes the contradict01y contentions that the MCFD defendants on the one hand

disregarded his refusal of medical treatment and on the other hand failed to provide him proper

medical treatment, all in violation of his Fourteenth Amendment rights. The MCFD defendants

objectively and reasonably believed that Rhodes required medical care and lacked the capacity to

competently make decisions. They made reasonable efforts to assess his medical needs, despite his

aggressive assaultive behavior. These actions do not amount to an arbitraiy deprivation of rights

sufficient to state a due process violation under the Fourteenth Amendment. Cnty. ofSacramento

v. Lewis, 523 U.S. 833, 843 (9'h Cir. 1998); Portman v. Cnty. ofSanta Clara, 995 F.2d 898, 904 (9'h

Cir. 1993).

         Rhodes seeks to hold MCFD liable for the actions of Iwaniw and Beutler because of

unspecified deficiencies in MCFD's policies and training. This claim fails because, as shown

previously, none ofiwaniw's or Beutler's actions deprived Rhodes of a constitutionally protected

interest. In addition, Rhodes did not demonstrate that MCFD maintains a policy or practice to

deprive him of his constitutional rights. Monell v. New York Dep 't ofSoc. Servs., 436 U.S. 658, 694


-6-      OPINION AND ORDER
(1978); Lytle v. Carl, 382 F.3d 978, 982 (9 1h Cir. 2004); Oviat v. Pearce, 954 F.2d 1470, 1474 (9'h

Cir. 1992).

        Rhodes brings claims under Section 1983 against defendants Riley, Iwaniw and Beutler in

their individual capacities. Public officials in their individual capacity are immune from suit under

42 U.S.C. § 1983 unless they have violated a statutory or constitutional right that is so clearly

established that any reasonable official in the same circumstances would know his conduct violated

the right. City ofSan Francisco v. Sheehan, 135 U.S. 1765, 1774 (2015). Rhodes has not alleged

any action by defendant Riley. While he has alleged that defendants Iwainiw and Beutler used force

against him, he has also admitted that he engaged in assaultive behavior against them that would

justify their defensive actions. Under these circumstances, Riley, Inwaniw and Beutler are entitled

to qualified immunity because they could not have !mown that any statutmy or constitutional right

clearly required them to act differently. Sheehan, 135 S.Ct. At 1778.

        Rhodes apparently alleges a state law claim of assault and batte1y. This claim fails because

the MCFD defendants used an objectively reasonable amount of force to defend themselves from

Rhodes' s assault and to restrain him to assess his medical needs. Rhodes offers no evidence that

Iwaniw or Beutler intended to cause hmm or injmy; the evidence strongly supports that they acted

in good faith to protect his safety as well as their own. Rhodes's guilty plea establishes that he made

an unprovoked attack on Iwinaw and Beutler and that they responded defensively. Accordingly,

there is no evidence that these defendants had the specific intent required for an assault and batte1y

claim. Olsen v. Deschutes Cnty., 204 Or. App. 7, 24 (2006); Bal/ardv.City ofAlbany, 221 Or. App.

630, 642 (2008).




-7-    OPINION AND ORDER
       Rhodes purports to bring a common law negligence claim against the MCFD defendants.

A common law negligence claim may be maintained separately from a claim under Section 1983

only ifthe negligence claim rests on different facts from the facts on which the Section 1983 claim

is based. Shilo v. City ofPortland, 2005 WL 3157563. Rhodes's negligence claim fails because he

alleges no facts separate from those that support his excessive force claim under Section 1983. In

addition, under Oregon law, a plaintiff may not allege facts constituting an intentional t01i in support

of a claim of negligence. Kasnick v. Cooke, 116 Or. App. 580 (1992). Rhodes's negligence claim

fails for the additional reason that he bases his negligence claim on the exact same factual allegations

as his claims of excessive force and assault and batte1y.

       II.     MCSO defendants

       Rhodes alleges defendant Deputy Gadberry violated his rights by placing him in a patrol

vehicle with a police service dog, handcuffing him while he was experiencing a diabetic seizure,

failing to advise him of his Miranda rights, and unlawfully imprisoning him. Rhodes alleges

defendant Sheriff Myers violated his rights by failing to provide Rhodes with medical care and

failing to train deputies in proper use of force when deploying a police service dog. Rhodes contends

these actions violated his rights under the Fomih, Eighth, and Fourteenth Amendments.

       As with his claims against the MCSD defendants, Rhodes's Section 1983 claims against

defendant Deputy Gadbeny are barred under Heckv. Humphrey. Deputy Gadberry detained Rhodes

to facilitate assessing his medical needs and to limit his assaultive behavior against Iwaniw and

Beutler. The actions Rhodes complains of, viz. being handcuffed, placed in a patrol vehicle, and

detained, are all inextricably related to the assault and harassment for which he was convicted.

Accordingly, Rhodes's Section 1983 claims against defendant Gadberry are barred and Gadberry is


-8-    OPINION AND ORDER
entitle to judgment. Heck v. Humphrey, 512 U.S. 477. In addition, his claims fail for the following

reasons.

       Rhodes contends deputy Gadberry violated his rights by using excessive force when placing

him in handcuffs and putting him in a patrol vehicle with a police service dog. He further claims he

was unlawfully detained. Rhodes has no claim for unlawful detention because Gadberry had

probable cause to aTI'est him for the assault and harassment to which he later pied guilty. Rhodes has

no excessive force claim from being placed with the police service dog because the dog was kept in

a separate compartment of the vehicle and did not exert any force on Rhodes. Furthermore, none

of defendant Gadberry's alleged actions violated clearly established statutory or constitutional law,

and he is therefore entitled to qualified immunity. Sheehan, 135 U.S. at 1774; Pearson v. Callahan,

555 U.S. 223, 243 (2009).

       Rhodes alleges that defendant Gadberry failed to read him Miranda warnings at the time of

his arrest. The proper remedy for a violation of Miranda is the exclusion of evidence derived from

such a violation. No evidence is at issue in this case. Miranda does not provide a basis for recove1y

under 42 U.S.C. § 1983.

       Rhodes also alleges the Marion County Jail failed to provide him with appropriate medical

treatment after he was transported from the scene of his assault on Iwaniw and Beutler. The Prison

Litigation Reform Act ("PLRA") requires prisoners to exhaust available administrative remedies

before commencing an action under 42 U.S.C. § 1983.

       The PLRA says that,

               [n]o action shall be brought with respect to prison conditions under
               Section 1983 of this title, or any other Federal law, by a prisoner



-9-    OPINION AND ORDER
                confined in any jail, prison, or other correctional facility until such
                administrative remedies as are available are exhausted.

42 U.S.C. § l 997e(a). Exhaustion of administrative remedies is a mandatory prerequisite and not

a discretionary matter for the court. McKinney v. Carey, 311F.3d1198, 1199 (9'h Cir. 2002).

Claims for which an inmate has failed to exhaust administrative remedies cannot be brought in court.

Jones v. Bock, 549 U.S. 199, 211 (2007).

       The Marion County Jail has an internal grievance process through which a prisoner can

submit complaints and seek resolution of issues regarding conditions of confinement, including

issues involving medical care. Rhodes did not file a grievance related to his claim that he received

inappropriate medications or treatment. Accordingly, his claim fails. Generally, when the district

court finds that a prisoner failed to exhaust all available administrative remedies, it should dismiss

without prejudice. Wyatt v. Terhune, 315 F.3d 1108, 1120 (9 1h Cir. 2003). As shown elsewhere in

this opinion, however, there is no genuine issue of any material fact regarding the merits of Rhodes' s

claims and the MCSO defendants are entitled to judgment.

       Rhodes alleges that Sheriff Myers individually violated the Fifth and Eighth Amendments

by negligently failing to provide him with medical care. This claim fails because Rhodes did not

specify any direct involvement of any kind by Sheriff Myers. In addition, the claim fails because

Rhodes did not comply with the PLRA. McKinney v. Carey, 311 F.3d at 1199. As a Fifth

Amendment claim, it fails because defendant Myers is not a federal actor. Lee, 250 F.3d at 687. As

an Eighth Amendment claim, it fails because the alleged factual circumstances occurred before

Rhodes was a convict following a formal adjudication of guilt. Graham v. Conner, 490 U.S. at 393

& n. 6; Lee, 250 F.3d at 686.



-10-   OPINION AND ORDER
        Furthermore, deliberate indifference under the Eighth Amendment is a culpable state of mind

on the pmi of the health care provider that is equivalent to "criminal recklessness." Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Inadve1ient or negligent failure to provide adequate medical

care is not sufficient to state a claim under section 1983. Jett v. Penner, 439 F.3d 1091, 1096 (9'"

Cir. 2006). The health cm·e provider must !mow of and disregard an excessive risk to the inmate's

health or safety. Farmer at 837. The plaintiff must show that the defendant health care provider's

action or failure to act in response to a serious medical need was purposeful and caused harm. Jett,

439 F.3d at 1096. Here, Rhodes alleges only that Sheriff Myers acted negligently. Rhodes has not

named an individual medical care provider at the jail or alleged facts that would supp01i a finding

that this unidentified individual acted with deliberate indifference to his medical needs. Instead, he

has alleged facts showing that he belligerently prevented treatment and tried to harm those who

attempted to help him.

       Rhodes alleges Sheriff Myers failed to properly train MCSO deputies in the proper use of

force and deployment of police service dogs. This claim fails because Rhodes has not shown that

Deputy Gadbeny's actions deprived him of a constitutionally protected interest or that MCSO

maintains a policy or practice to deprive him of his constitutional rights. Monell, 436 U.S. at 694;

Dougherty v. City of Covina, 654 F.3d 892, 900 (9 1h Cir. 2011).

                                          CONCLUSION

       Resolving all reasonable doubt as to the existence of a material factual issue in Rhodes's

favor and viewing all reasonable inferences that can be drawn from the facts in the light most

favorable to him, I am satisfied that Rhodes has failed to designate facts showing an issue to be

resolved at trial and that defendants are entitled to judgment as a matter of law.


-11-   OPINION AND ORDER
                                          ORDER

       For the foregoing reasons, defendants' motions for summary judgment [# 44, # 53] are

GRANTED. Any remaining pending motions are denied as moot.

       IT IS SO ORDERED.

       DATED this   3,.0 day of October, 2018.




-12-   OPINION AND ORDER
